APPEAL OF IDA E. B. KELLER.Keller v. CommissionerDocket No. 291.United States Board of Tax Appeals2 B.T.A. 494; 1925 BTA LEXIS 2359; September 8, 1925, Decided Submitted June 22, 1925.  *2359 Harry F. Sullivan, Esq., for the taxpayer.  Ward Loveless and W. Frank Gibbs, Esqs., for the Commissioner.  *494  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency of $191.98 in income tax for the calendar year 1920.  From the stipulation presented by counsel at the hearing the Board makes the following *495  FINDINGS OF FACT.  1.  The taxpayer in 1920 was a resident of San Francisco, Calif.2.  In Schedule E of her income tax return for 1920 the taxpayer reported $11,895 as gross income from rents.  The correct amount of such income is $12,044.  DECISION.  The deficiency should be computed in accordance with the above findings of fact.  Final determination will be settled on consent or on 15 days' notice, in accordance with Rule 50.  ARUNDELL not participating.